DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach wherein the second cover comprises a second upper plate comprising a hole, and a plurality of second lateral plates downwardly extending from the second upper plate, wherein the plurality of second lateral plates comprises a second-first lateral plate facing the third cover, a second-second lateral plate disposed opposite to the second-first lateral plate, and a second-third lateral plate and a second-fourth lateral plate disposed opposite to each other between the second-first and second-second lateral plates, wherein the second magnet comprises a second-first magnet disposed between the second coil and the second-third lateral plate, and a second-second magnet disposed between the second coil and the second-fourth magnet, and wherein a distance between the second-first magnet and the second-first lateral plate is shorter than a distance between the second-first magnet and the second-second lateral plate, and a distance between the second-second magnet and the second-second lateral plate is shorter than a distance between the second-second magnet and the second-first lateral plate when taken in combination with all the other limitation of the independent claims. Furthermore, the prior art does not teach a plurality of third lateral plates downwardly extending from the third upper plate, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
February 1, 2022